SOMERVILLE, J.
The defendant is indicted, under section 4214 of the Code (1876), for knowingly permitting a room, which he had leased as tenant of one Steele, to be used for gaming purposes. The question is, whether, being a 'fuere lessee, he may be regarded as “ the owner or proprietor” of such room, within the meaning of the statute. We are clearly of the opinion that he can be. The words “ owner or proprietor” have no technical, legal signification, but are merely words of common parlance. They include any one having a beneficial interest, whether such interest be entire or partial. As said by Lord DicNMAN, C. J., in Lister v. Lobley, 6 Nev. & Man. 342, “ the owner of the fee, and the owner of a term in the land, are each of them am owner of. the land.” The word “ proprietor ” is of larger signification than “ owner,” and was evidently added so as to embrace any one in control, receiving beneficial *559returns from the class of tenements described in the statute. The two words, “ owner or proprietor,” have been frequently-decided to include a lessee or tenant, in construing various statutes in which they occur.—Lister v. Lobley, 6 Nev. & Man. 342; Ib., 7 Adol. & El. 124; Hall v. Brown, 54 N. H. 495; Pierce v. Concord Railroad, 51 N. H. 590.
The defendant was properly convicted under the rulings of the court, and the judgment is affirmed.